Case 2:20-cv-00295-Z-BR Document9 Filed 06/14/21 Pageiof3 PagelD 85

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

  

   

AMARILLO DIVISION
CARLOS KIDD, § Cuore JN 1 4 221
TDCJ No. 01079464, § 5, US: DISTRICT Court
Plaintiff, § x
§
v. §  2:20-CV-295-Z-BR
§
FEDERAL BUREAU OF PRISONS, §
8
Defendant. §

MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT AND DENYING INJUNCTIVE RELIEF

This matter comes before the Court on Plaintiff's civil rights complaint brought pursuant
to 42 U.S.C. § 1983 against the above-referenced Defendant, filed November 16, 2020 (ECF No.
1) (“Complaint”) and Motion for Emergency Injunction (ECF No. 7) (“Motion for Emergency
Injunction”). Plaintiff filed suit pro se while a prisoner incarcerated in the Texas Department of
Criminal Justice (“TDCJ”), Correctional Institutions Division. Plaintiff has sought permission to
proceed in forma pauperis. For the reasons discussed herein, Plaintiff's Complaint is DISMISSED
and his Motion for Emergency Injunction is DENIED.

FACTUAL BACKGROUND

Plaintiff filed this case in the United States District Court for the District of Columbia.
(ECF No. 3). The case was then transferred to this division, where Plaintiff is housed by TDCJ.
See id. In fact, Plaintiff has brought this exact same request for injunctive relief in numerous
lawsuits in this district and these requests were all previously denied. See Kidd v. Director of the

Federal Bureau of Prisons, No. 2:18-cv-161 (N.D. Tex—Amarillo); Kidd v. Director of the Federal

 
Case 2:20-cv-00295-Z-BR Document9 Filed 06/14/21 Page 2of3 PagelD 86

Bureau of Prisons, No. 2:19-cv-113 (N.D. Tex.-Amarillo); Kidd v. Director of the Federal Bureau
of Prisons, No. 7:18-cv-005 (N.D. Tex—Wichita Falls); Kidd v. Director of the Federal Bureau of
Prisons, No. 7:18-cv-130 (N.D. Tex—Wichita Falls). Further, a search of PACER reveals that
Plaintiff has sought transfer from state custody to federal custody in lawsuits in many Texas district
courts and even in other states based on the claims made in this lawsuit. His continued requests for
the same relief in this lawsuit are duplicative of his past claims and abusive of the court system.

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous', malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se

complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).?

 

! A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993).

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)
Case 2:20-cv-00295-Z-BR Document9 Filed 06/14/21 Page 3of3 PagelD 87

ANALYSIS

A complaint that duplicates claims asserted in an earlier action may be deemed malicious
and subject to summary dismissal. See Brock v. Cockrell, No. 3-03-CV-0340-M, 2003 WL
21418792 at *1 (N.D. Tex. Mar. 26, 2003) (Kaplan, J.) (citing cases). Consequently, this action
should be summarily dismissed as duplicative under 28 U.S.C. § 1915A(b); see also Pitman v.
Moore, 980 F.2d 994, 995 (Sth Cir. 1993); Wilson v. Lynaugh, 878 F.2d 846, 849 (Sth Cir.), cert.
denied, 110 S.Ct. 417 (1989).

Plaintiff is warned that any further filing of duplicative, frivolous, or malicious

lawsuits may result in the imposition of monetary sanctions or a bar from filing any

new lawsuits or pleadings before this Court.

CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42
U.S.C. § 1997e(a), it is ORDERED that the Complaint filed by Plaintiff pursuant to 42 U.S.C. §

1983 be DISMISSED with prejudice. Plaintiff's Motion for Emergency Injunction is DENIED.

SO ORDERED.

June [7 , 2021.

 

TED STATES DISTRICT JUDGE

UTED st J. KACSMARYK
I
